EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marshall Brown on 02/16/2022.

The application has been amended as follows: 

	Claim 33 is CANCELED. 

NOTICE OF ALLOWANCE
Status of Claims
Applicant's arguments, filed 01/27/2022, have been fully considered.   
Applicants have amended their claims, filed 01/27/2022.
Applicants have amended claims 18-21, 23-26, 29, 30, and 32-34.
Applicants have previously canceled claim 22.
Claim 33 has been canceled in an examiner’s amendment.
Claims 18-21, 23-32, and 34 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Response to Arguments
Applicant’s arguments, see pages 9-10 of Remarks, filed 01/24/2022, with respect to claims 18-21 and 23-34 have been fully considered and are persuasive. Applicants have amended the independent claims to recite “calculating a stroke volume variation or a pulse pressure variation of the patient based on the filtered sequence of haemodynamic values” and further amended the independent claims to further recite the physiological values are haemodynamic values. The 101 rejection of claims 18-21 and 23-34 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 18-21, 23-32, and 34 are allowable over the prior art of record. The closest prior art of record includes the Non-Patent Literature (NPL) “Time Series Outlier Detection Based on Sliding Window Prediction” to Yu et al., hereinafter referred to as Yu.
The prior art of record fails to disclose, teach, or fairly suggest, “responsive to the variability in the haemodynamic vales within the window not being less than the predetermined threshold, updating the window by moving the window on by z haemodynamic values, wherein z is a positive integer equal to n or equal to n minus x…”. 
While the prior art of record discloses a sliding window based outlier detection, detecting if a value is an outlier or not an outlier, and moving the window forward, the prior art of record does not disclose the second condition of moving the window forward if a value is above a predetermined threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791